DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5 and 20 objected to because of the following informalities: the term "assemble" in the last line of Claims 5 and 20 is misspelled as "assembly".  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  On line 6 of the claim,  the letter “L” following the colon needs to be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa (JP2002096341A, cited in IDS, with English machine translation).
	Regarding Claim 1, Ishikawa discloses a method of making a vehicle headrest (paragraph [0001]) comprising:
	connecting first and second molds to form a mold cavity (Fig. 2 paragraph [0013] split molds – 1a 1b cavity – C); 
	injecting a first material with a first density into the mold cavity (Fig 3;  paragraph [0008] foamed portion – 6a)
	injecting a second material with a second density into the mold cavity (Fig. 3 paragraphs [0008] [0009] foamed portion – 6b  having different hardnesses…; ….difference in hardness between the head side and the rear side is made by adjusting the change in the density….); and 
	allowing the first and second materials to develop an integrally formed headrest (Fig. 3 paragraph [0008] foamed portions – 6a and 6b having different hardnesses are directly coupled to each other at the upper portion….).

	Regarding Claim 2, Ishikawa discloses all the limitations of Claim 1, and further discloses that the step of injecting a first material and injecting a second material further  comprises:
	extending an injection blade having first and second pour channels into the mold cavity (Figs 1,  2, 3 paragraph [0013] mounting groove – 13 and injection grooves – 12 and 17  of the foaming raw material – 5) 
	 and simultaneously injecting the first material and the second material (Fig. 2 paragraph [0016] the foaming raw materials – 5a and 5b are injected simultaneously).

Regarding Claim 3, Ishikawa discloses all the limitations of Claim 1, and further
discloses inserting a first injection blade (Figs. 2, 3 paragraph [0021] nozzle – 91 for the foaming raw material – 5  is injected using the hole – 23)   into the mold cavity  to inject the first material (Fig. 2 and 3  paragraphs [0013] [0016] injection groove – 12; liquid foaming raw material – 5b…is injected  from the injection groove – 12); and subsequently inserting a second injection blade (Fig. 2 paragraph [0013] injection groove – 17) into the mold cavity to inject the second material (Figs 2, 3 paragraph [0016] liquid foaming raw material – 5a….injected through the injection groove – 17).

	Regarding Claim 4,  Ishikawa discloses all the limitations of Claim 1, and further discloses 
	placing first and second support sleeves in first mold prior to connecting the first and second molds  (Fig. 1 paragraph [0013] mold dividing surface – 10 around the cavity portions – 11 and 16 is provided with the mounting groove – 13 of the insert – 3…), the first and second support sleeves being coupled with the integrally formed headrest after cooling (Fig. 4 integrally form the foams – 6a, 6b the desired bare headrest is completed by removing the mold after cooling and solidifying).

	Regarding Claim 5,  Ishikawa discloses all the limitations of Claim 4, and further discloses that the method of Claim 4 further comprises:
	inserting first and second headrest supports into the first and second support sleeves (Fig.1 paragraph [0014] core body – 32 is arranged in the cavity portion – 11 and the stay – 31 is projected to the outside of the mold (Fig. 4), respectively, to assembly the first and second headrest supports with the integrally formed headrest (Fig. 2 insert – 3 is in contact with and supports the film – 2 from the base side).


    PNG
    media_image1.png
    500
    704
    media_image1.png
    Greyscale


	Regarding Claim 6,  Ishikawa discloses all the limitations of Claim 1, and further discloses connecting the integrally formed headrest with a vehicle seat (paragraph [0008] vehicle rear side of headrest).

	Regarding Claims 7 and 8,  Ishikawa discloses all the limitations of Claim 1, and further discloses that the step of allowing the first and second materials further comprises:
	causing at least one of the first material and the second material to cure as a foam-like substrate 
	allowing at least one of the first material and the second material to cool as a foam-like substrate (paragraph [0017] after molding, finally a cooling and solidifying process is performed…).

	Regarding Claims 9 and 10,  Ishikawa discloses all the limitations of Claim 1, and further discloses that the steps of injecting a first material with a first density into the mold cavity and injecting a second material with a second density into the mold cavity result in the integrally formed headrest (Fig.2 paragraph [0016] different foaming raw materials – 5 are injected into the respective partitioned cavity portions – 11 and 16) including: 
a forward flexible foam portion defining opposite upper and lower edges (Fig. 2 paragraph [0016] liquid foaming raw material – 5b….forms a soft foam – 6b is injected into the head side cavity portion – 11 see also paragraph [0008] foamed portion – 6b that hits the head is formed of a material that is softer than the foamed portion – 6a at the base (vehicle rear side )); and
	a rearward stiff foam portion being directly connected with the forward flexible foam portion (Fig. 2 paragraph [0016] a foam harder than the foam – 6b is injected into the base side cavity portion – 16)  along an integral parting line therebetween (paragraph [0016] bare headrest (different foam hardness integrated product) is formed by integrating the soft foam – 6b on the head side and the hard foam – 6a on the base side with the film – 2 interposed therebetween). 
	This is also disclosed as along an entirety of the integral parting line therebetween, the integral parting line extending from the upper edge of the forward flexible portion to the lower edge thereof (paragraph [0008] both foam portions – 6a and 6b are formed integrally by taking in the film – 2 and using the film – 2 as the boundary surface – K to form a bare headrest foam product – See Fig 3 below).

			
    PNG
    media_image2.png
    529
    464
    media_image2.png
    Greyscale

	
	Regarding Claim 11,  Ishikawa discloses all the limitations of Claim 9, and further discloses the forward flexible foam portion is formed by the second material of the second density (Fig. 2 paragraph [0016] soft foam – 6b is injected from the injection groove – 12 into the head side cavity portion – 11).

	Regarding Claim 12,  Ishikawa discloses all the limitations of Claim 9, and further discloses the rearward stiff foam portion is formed by the first material of the first density (Fig. 2 paragraph [0016] while a foam harder than the foam – 6b is injected into the base side cavity portion – 16).

	Regarding Claim 13, Ishikawa discloses all the limitations of Claim 1, and further discloses the first density is greater than the second density (paragraph [0009] the difference in hardness between the head side and the rear side of the vehicle is made by adjusting the change in the density) .

	Regarding Claim 14, Ishikawa discloses a method of making a vehicle headrest (paragraph [0001]) comprising:
	connecting first and second molds to form a mold cavity (Fig. 2 paragraph [0013] split molds – 1a 1b cavity – C); 
	injecting a first material with a first density into the mold cavity (Fig 3;  paragraph [0008] foamed portion – 6a)
	injecting a second material with a second density into the mold cavity (Fig. 3 paragraphs [0008] [0009] foamed portion – 6b  having different hardnesses…; ….difference in hardness between the head side and the rear side is made by adjusting the change in the density….); and 
	allowing the first and second materials to develop an integrally formed headrest (Fig. 3 paragraph [0008] foamed portions – 6a and 6b having different hardnesses are directly coupled to each other at the upper portion….).
with:
	 a forward flexible foam portion defining opposite upper and lower edges (Fig. 3 paragraph [0016]…soft foam – 6b is injected …into the head side cavity portion – 11); and
	 a rearward stiff foam portion being directly connected with the forward flexible foam portion (Fig. 3 paragraph [0016] …a foam harder than the foam – 6b is injected into the base side cavity portion – 16) along an integral parting line therebetween (paragraph [0016] bare headrest (different foam hardness integrated product) is formed by integrating the soft foam – 6b on the head side and the hard foam – 6a…)

	Regarding Claim 15, Ishikawa discloses all the limitations of Claim 14 and further discloses a forward flexible foam portion defining opposite upper and lower edges (Fig. 2 paragraph [0016] liquid foaming raw material  – 5b….forms a soft foam – 6b is injected into the head side cavity portion – 11); and 
	a rearward stiff foam portion being directly connected with the forward flexible foam portion (Fig. 2 paragraph [0016] a foam harder than the foam – 6b is injected into the base side cavity portion – 16)  along an integral parting line therebetween (paragraph [0016] bare headrest (different foam hardness integrated product) is formed by integrating the soft foam – 6b on the head side and the hard foam – 6a on the base side with the film – 2 interposed therebetween),
	 which is along an entirety of the integral parting line therebetween, the integral parting line extending from the upper edge of the forward flexible portion to the lower edge thereof (paragraph [0008] both foam portions – 6a and 6b are formed integrally by taking in the film – 2 and using the film – 2 as the boundary surface – K to form a bare headrest foam product – See Fig 3 above).

	Regarding Claim 16,  Ishikawa discloses all the limitations of Claim 14, and further discloses the forward flexible foam portion is formed by the second material of the second density (Fig. 2 paragraph [0016] soft foam – 6b is injected from the injection groove – 12 into the head side cavity portion – 11).

	Regarding Claim 17,  Ishikawa discloses all the limitations of Claim 14, and further discloses the rearward stiff foam portion is formed by the first material of the first density (Fig. 2 paragraph [0016] while a foam harder than the foam – 6b is injected into the base side cavity portion – 16).

	Regarding Claim 18, Ishikawa discloses all the limitations of Claim 14, and further discloses that the step of injecting a first material and injecting a second material further  comprises:
	extending an injection blade having first and second pour channels into the mold cavity (Figs 1,  2, 3 paragraph [0013] mounting groove – 13 and injection grooves – 12 and 17  of the foaming raw material – 5) 
	 and simultaneously injecting the first material and the second material (Fig. 2 paragraph [0016] the foaming raw materials – 5a and 5b are injected simultaneously).

	Regarding Claim 19,  Ishikawa discloses all the limitations of Claim 14, and further discloses 
	inserting a first injection blade into the mold cavity to inject the first material; and 	subsequently inserting a second injection blade into the mold cavity (Figs 2, 3 paragraph [0016] foaming raw materials – 5 are injected into the respective partitioned cavity portions – 11 and 16)  to inject the second material (Fig.2 paragraph [0016] or the base-side foaming raw material – 5a is injected and filled first).

	Regarding Claim 20,  Ishikawa discloses all the limitations of Claim 19, and further discloses 
	placing first and second support sleeves in first mold prior to connecting the first and second molds  (Fig. 1 paragraph [0013] mold dividing surface – 10 around the cavity portions – 11 and 16 is provided with the mounting groove – 13 of the insert – 3…), the first and second support sleeves being coupled with the integrally formed headrest after cooling (Fig. 4 integrally form the foams – 6a, 6b the desired bare headrest is completed by removing the mold after cooling and solidifying) and
	inserting first and second headrest supports into the first and second support sleeves (Fig.1 paragraph [0014] core body – 32 is arranged in the cavity portion – 11 and the stay – 31 is projected to the outside of the mold (Fig. 4), respectively, to assembly the first and second headrest supports with the integrally formed headrest (Fig. 2 insert – 3 is in contact with and supports the film – 2 from the base side).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712